SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and it hereby is AFFIRMED.
In oral argument for this matter, the Court was apprised of the pendency of a closely related case, Egri v. Connecticut Yankee Atomic Power, No. 02-7751, which presents for our review the question of the District Court’s denial of Andrew J. Egri’s motion to intervene in the captioned ease. We hold in abeyance any decision in the instant case with a view to deciding both of these cases at the same time. The second appeal, No. 02-7751, is to be consolidated with the instant case, No. 02-7227, for review by this panel without oral argument.